Order entered October 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00943-CV

                  BRP-ROTAX GMBH & CO. KG, Appellant

                                        V.

           SHEEMA SHAIK AND TOUSEEF SIDDIQUI, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03101-E

                                     ORDER

      The clerk’s record in this accelerated case is overdue. By postcard dated

October 5, 2022, we notified the Dallas County Clerk that the clerk’s record was

overdue and directed him to file the clerk’s record within ten days. To date, the

clerk’s record has not been filed.

      Accordingly, this Court ORDERS the Dallas County Clerk to file, by

November 11, 2022, either (1) the clerk’s record, or (2) written verification that

appellant has not paid for or made arrangements to pay for the clerk’s record.
      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the following persons:

      John Warren
      Dallas County Clerk

      All parties




                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE